Citation Nr: 1338914	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  11-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio



THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to August 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Cleveland, Ohio RO that granted service connection and assigned a 10 percent rating, effective July 28, 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

At no time during the evaluation period is the Veteran's low back disability shown to have been manifested by limitation of thoracolumbar spine forward flexion to 60 degrees or less; by limitation of combined range of motion to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of disc disease and /or separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Diagnostic Code (Code) 5243 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and an August 2011 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in January 2010, which will be discussed in greater detail below, though the Board finds this examination to be adequate to rate the disability on appeal as they it included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  



Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Board notes that the Veteran's service connected low back disability, characterized as lumbar spine strain, has been rated by the RO under Code 5237 (for lumbosacral strain).  Because the record also shows he has disc disease (symptoms of which the RO considers part of the service-connected back disability), and because there is a specific diagnostic code for intervertebral disc syndrome (Code 5243, which provides for rating under the same criteria as lumbosacral strain and also under alternate criteria if those are more favorable) which potentially could be more favorable, the Board finds that the proper code for rating the low back disability is Code 5243.  

Intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes whichever method results in the higher evaluation when all disabilities are combined under 4.25.  38 C.F.R. § 4.71a, Code 5243.

Under the General Formula a 10 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; (3) there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or (2) when there is favorable ankylosis of the entire thoracolumbar spine.  

These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Any associated neurological abnormalities including, but not limited to, bowel or bladder impairment are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note 1 following the General Formula.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  [As no such episodes are shown in the instant case, further discussion of the criteria for rating based on incapacitating episodes is not necessary.]

On June 2009 private treatment, flexion of the Veteran's trunk was to 88 degrees, extension was to 15 degrees, side bending to the right was to 22 degrees, side bending to the left was to 12 degrees, trunk rotation to the right was to 55 degrees, and trunk rotation to the left was to 55 degrees.  X-rays of the lumbar spine showed sacral fusion anomaly, advanced multilevel degenerative disc disease of the entire lumbar spine, and convex left lumbar scoliosis with left lateral discogenic subluxation and perhaps rotation.  The diagnoses included low back pain, lumbar radiculitis, and lumbar degenerative disc disease.

On January 2010 VA examination, the Veteran reported intermittent low back pain with remissions, treated with muscle relaxers and chiropractic adjustment as needed.  There was no history of hospitalization or surgery, trauma to the spine, or neoplasm.  He denied any history of urinary incontinence or urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  He denied any history of fatigue, decreased motion, weakness, or spasm.  He reported symptoms of stiffness and pain, described as achy and moderate, occurring one to two days per week and lasting for one to two days in duration, with no radiation of pain.  He reported no incapacitating episodes of spine disease.

On physical examination, the Veteran's gait was normal.  There was evidence of scoliosis and lumbar flattening, but there was no gibbus, kyphosis, list, lumbar lordosis, reverse lordosis, or thoracolumbar spine ankylosis.  There was spasm to both sides, guarding to both sides, pain with motion to both sides, and tenderness to both sides; there was no atrophy or weakness.  The examiner opined that the muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Detailed motor exam, detailed sensory exam, and detailed reflex exam were each fully normal.  Flexion was from 0 to 80 degrees, extension was from 0 to 30 degrees, lateral flexion was from 0 to 30 degrees bilaterally, and lateral rotation was from 0 to 30 degrees bilaterally.  There was objective evidence of pain on active range of motion and following repetitive motion; on flexion, both in active motion and passive motion, pain began at 70 degrees and ended at 80 degrees, with observed objective pain/guarding and facial grimace.  No pain was noted with extension, bilateral lateral flexion, or bilateral lateral rotation.  Lasegue's sign was negative.  X-rays of the lumbosacral spine showed levoscoliosis, degenerative changes at multiple levels with loss of disc height, endplate sclerosis, and osteophyte formation. Facet osteoarthropathy was noted in the lower lumbar spine.  The Veteran reported that he retired in 1998 due to eligibility by age or duration of work.  The diagnoses included recurrent lumbar spine strain and scoliosis with moderate degenerative changes/lumbar spine degenerative disc and joint disease.

On June 2010 VA treatment, the Veteran reported that he received about eight sessions of chiropractic treatment semiannually when he throws his back out, which causes him to tip over to his left; he tried to avoid taking medications.

VA and private treatment records through June 2011 show symptoms largely similar to those noted on the VA examination described above.
While the Veteran has reported chronic back pain and stiffness, at no time is there evidence of thoracolumbar spine forward flexion being limited to 60 degrees or less, or combined range of thoracolumbar spine motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, even when taking into account additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  In this regard, it should be noted that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  As the symptoms and associated impairment of function of the low back disability throughout the evaluation period fall squarely within the parameters of the criteria for the 10 percent rating assigned, and never meet (or approximate) the criteria for the next higher (20 percent) rating under the General Formula, a rating in excess of 10 percent under the General Formula criteria is clearly not warranted.  

As is noted above, lumbosacral disc disease may be alternatively rated based on incapacitating episodes.   Here, as also noted above, it is neither shown nor alleged that the Veteran was ever placed on bed rest by a physician for his back disability.  Therefore, there is no basis for applying the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  

Notably, neurological manifestations of lumbosacral disc disease are to be separately rated (under the appropriate Code) and such rating is then to be combined with the rating under the General Formula, addressed above.  On January 2010 VA examination, there was no evidence of radiculopathy, and no other neurological manifestations were noted or alleged.  Therefore, a separate rating for neurological manifestations of the lumbosacral disease is not warranted.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's low back disability exceeded what is encompassed by the 10 percent rating assigned, and therefore a "staged" increased rating is not warranted.  

The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Comparing the manifestations and associated impairment of the Veteran's low back disability shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and that consequently those criteria are not inadequate.  Notably, the Veteran has not alleged any symptoms or impairment that exist, but are not encompassed by schedular criteria.  Therefore, referral for consideration of an extraschedular rating is not necessary. 

Finally, the record shows that the Veteran retired based on age/longevity eligibility (see January 2010 VA examination).  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.



ORDER

The appeal seeking a rating in excess of 10 percent for a low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


